DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

The application of Prasad et al. for a “system and method for deploying handheld devices to secure an area” filed October 16, 2018 has been examined.  
 
This application is a CON of 16/161,990, filed on October 16, 2018, now US# 10,810,815,
which is a DIV of 15/483,848, filed on April 10, 2017, now US# 10,102,703,
which is a DIV of 15/167,538, filed on May 27, 2016, now US# 9,619,951,
which is a DIV of 14/467,624, filed on August 25, 2014, now US# 9,355,508,
which is a DIV of 13/609,097, filed on September 10, 2012, now US# 8,819,855.

Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  
Claim 1 recites the limitation "the group" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  “the group” should be “a group”. 

Claim 14 recites the limitation "the group" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  “the group” should be “a group”. 

Referring to claims 2-3 and 15 are rejected as being dependent upon a rejected Claims 1 and 14 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8, 10-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-18 and 20 of U.S. Patent No. 10,810,815. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 14 and 16 of the instant application are similar to the claims of the U.S. Patent No. 10,810,815. 

 Regarding claim 1, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is similar to the claim 1 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim of U.S. Patent No. 10,810,815 except that the instant application the claim 1 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 1
Instant Application Claim 1
A computer implemented method for controlling security access to an area having a the method comprising:
A system for controlling security access to an area having a perimeter and a set of access the system comprising:

 a set of handheld security devices;
 providing a set of local controllers physically installed at the area and communicatively coupled to the set of handheld security devices;
 a set of local controllers, physically installed at the area, and communicatively coupled to the set of handheld security devices;
providing a set of local physical hardware communicatively coupled to the set of local controllers, the set of local physical hardware comprising at least one of doors, routers, and
cameras, the set of local controllers electronically controlling the set of local physical hardware;
a set of local physical hardware, communicatively coupled to the set of local controllers, the set of local physical hardware comprising at least one of the group of doors, routers, and cameras; the set of local physical hardware electronically controlled by the set of local controllers;
assigning the set of handheld security devices to the set of access points; and; deploying the set of handheld security devices at the set of access points to control the set of local physical hardware using the set of local controllers: 
wherein the set of handheld devices are assigned to the set of access points to control the set of local physical hardware using the set of local controllers; 

 providing a set of replacement local controllers;
 a set of replacement local controllers; 
 


 the set of replacement local controllers adapted to replace a set of inoperable local controllers of the set of local controllers;
establishing communications between the set of handheld security devices and the set of
replacement local controllers; and
the set of handheld security devices communicatively coupled to the set of replacement local controllers; and,
controlling the set of local physical hardware using the set of replacement local controllers and the set of handheld security devices.
the set of local physical hardware controlled by the set of replacement local controllers and the set of handheld security devices.

 
Regarding claim 2, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is similar to the claim 2 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 2 of U.S. Patent No. 10,810,815 except that the instant application the claim 2 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 2
Instant Application Claim 2
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:
 
a security server, having a first processor and a first memory, connected to the set of handheld security devices; 
wherein the set of handheld security devices further comprises a set of second processors and a set of second memories; a set of instructions, resident in the first memory and the second set of memories, that when executed cause:  

  the set of handheld security devices to transmit an event log to the security server; and,  
receiving at the set of handheld security devices an event instruction related to the event log.
 the set of handheld security devices to receive an event instruction related to the event log from the security server.

 
Regarding claim 3, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is similar to the claim 3 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 3 of U.S. Patent No. 10,810,815 except that the instant application the claim 3 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 3
Instant Application Claim 3
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:

 a security server, having a first processor and a first memory, connected to the set of handheld security devices; wherein the set of handheld security devices further comprises a set of second processors and a set of second memories; a set of instructions, resident in the first memory and the second set of memories, that when executed cause:
transmitting a security question event from the set of handheld security devices; and,
the set of handheld security devices to transmit a security question event; and, 
receiving at the set of handheld security devices a security answer related to the security question event.
the set of handheld security devices to receive a security answer related to the security question event from the security server.

 
Regarding claim 4, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is similar to the claim 4 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 4 of U.S. Patent No. 10,810,815 except that the instant application the claim 4 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 4
Instant Application Claim 4

The system of claim 1 further comprising:
 
 a security server, having a first processor and a first memory, connected to the set of handheld security devices; wherein the set of handheld security devices further comprises a set of second processors and a set of second memories; a set of instructions, resident in the first memory and the second set of memories, that when executed cause:
transmitting an authorization event and a set of authorization data from the set of handheld security devices;
the set of handheld security devices to transmit an authorization event and a set of authorization data to the security server;
determining a clearance condition; and,

the security server to determine a clearance condition; and,
receiving at the set of handheld security devices the clearance condition.

the set of handheld security devices to receive the clearance condition from the security server.

 

Regarding claim 5, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is similar to 
U.S. Patent No. 10,810,815- Claim 6
Instant Application Claim 5
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:
 
 a security server connected to the set of handheld security devices;
providing a set of local databases coupled to the set of handheld security devices;
  a set of local databases connected to the set of handheld security devices;
providing a global security database at a central server; and
 a global security database connected to the security server; and,
synchronizing the set of local databases with the global security database.

 wherein the set of local databases is synchronized with the global security database.

 
Regarding claim 6, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is similar to the claim 7 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 7 of U.S. Patent No. 10,810,815 except that the instant application the claim 6 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 7
Instant Application Claim 6
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:
providing a set of physical security peripheral devices; and interfacing the set of handheld security devices with the set of physical security peripheral devices.
 a set of physical security peripheral devices, interfacing with the set of handheld security devices.

 
Regarding claim 7, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is similar to the claim 8 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 8 of U.S. Patent No. 10,810,815 except that the instant application the claim 7 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 8
Instant Application Claim 7
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:
 
 a security server, having a first processor and a first memory, connected to the set of handheld security devices; wherein the set of handheld security devices further comprises a set of second processors and a set of second memories; a set of instructions, resident in the first memory and the second set of memories, that when executed cause:


 the set of handheld security devices to update a remote database on the security server with an event log;
 receiving at the set of handheld security devices an authorization result related to the event log; and,
 the set of handheld security devices to receive an authorization result from the security server related to the event log; and,
implementing an authorization action based on the authorization result.

the set of handheld security devices to implement an authorization action based on the authorization result.

 
Regarding claim 8, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is similar to the claim 9 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 9 of U.S. Patent No. 10,810,815 except that the instant application the claim 8 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 9
Instant Application Claim 8
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:

a set of security sensors connected to the set of handheld security devices;
providing a set of local databases:

a set of local databases associated with the set of handheld security devices;
  receiving a set of security data from the set of security sensors;
 a set of security data generated from the set of security sensors;
  comparing the set of security data to a clearance condition in the set of local security databases to derive at a set of clearance data; and,

 a clearance condition stored in the set of local databases; the set of handheld security devices is programmed to: compare the set of security data to the clearance condition to derive a set of clearance data; and,
generating a control signal based on the set of clearance data.
 generate a control signal based on the set of clearance data.


Regarding claim 9, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application is similar to the claim 10 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 10 of U.S. Patent No. 10,810,815 except that the instant application the claim 9 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 10
Instant Application Claim 9
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:


 a security server, connected to the set of handheld security devices; a global security database located in the security server; and, the security server is programmed to log the set of clearance data in the global security database.

 	
Regarding claim 10, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is similar to the claim 11 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 11 of U.S. Patent No. 10,810,815 except that the instant application the claim 10 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 11
Instant Application Claim 10
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:
 receiving an interrupt from a security server at the set of handheld security devices;
 a security server, connected to the set of handheld security devices

receiving a set of interrupt instructions related to the interrupt at the set of handheld security devices: and,
the security server programmed to send an interrupt to the set of handheld security devices; and,


 the set of handheld security devices is programmed to execute a set of interrupt instructions related to the interrupt.

 
Regarding claim 11, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 of the instant application is similar to the claim 12 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 12 of U.S. Patent No. 10,810,815 except that the instant application the claim 11 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 12
Instant Application Claim 11
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:
 providing a display on the set of handheld security devices;
 a display on each handheld security device of the set of handheld security devices;
providing a keypad on the set of handheld security devices;
a keypad on each handheld security device of the set of handheld security devices;
displaying a set of picture data on the display; 
 a set of picture data displayed on the display; 
comparing the set of picture data to a visual image; and,

the set of handheld security devices is programmed to: compare the set of picture data to a visual image; and,
receiving a clearance response from the keypad based on the comparison.
receive a clearance response from the keypad based on the comparison.


Regarding claim 12, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the instant application is similar to the claim 13 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 13 of U.S. Patent No. 10,810,815 except that the instant application the claim 12 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 13
Instant Application Claim 12
A computer implemented method of claim 1 further comprising:
The system of claim 1 further comprising:
 displaying a security question on the display; and,
wherein the set of handheld security devices is further programmed to: display a security question on the display; and,
receiving a security answer from the keypad.
receive a security answer from the keypad.


Regarding claim 13, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the instant application is similar to the claim 14 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 14 of U.S. Patent No. 10,810,815 except that the instant application the claim 13 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 14
Instant Application Claim 13

The system of claim 1 further comprising:
  determining a set of location data; and,
a security server, connected to the set of handheld security devices, the security server programmed to: receive a set of location data from the set of handheld security devices;
updating a location stack based on the set of location data.

institute a location stack; and, update the location stack based on the set of location data.


 Regarding claim 14, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is similar to the claim 15 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim of U.S. Patent No. 10,810,815 except that the instant application the claim 14 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 15
Instant Application Claim 14
A computer implemented method for controlling security access to an area having a perimeter and a set of access points in the perimeter, the method comprising:
A system for controlling security access to an area having a perimeter and a set of access points in the perimeter, the system comprising:

 

 a security server; a set of handheld security devices connected to the security server;
providing a set of local controllers communicatively coupled to the set of handheld security devices;
a set of local controllers connected to the set of handheld security devices;   

 providing a set of local physical hardware communicatively coupled to the set of local
controllers, the set of local physical hardware comprising at least one of doors, routers, and
cameras, the set of local controllers electronically controlling the set of local physical hardware;
a set of local physical hardware connected to and controlled by the set of local controllers; the set of local physical hardware comprising at least one of the group of doors, routers, and cameras;  

 assigning the set of handheld security devices to the set of access points; deploying the set of handheld security devices at the set of access points to control the set of local physical hardware using the set of local controllers;
wherein the set of handheld security devices is assigned to the set of access points to control the set of local physical hardware with the set of local controllers;  


 pushing a first identifier onto a location stack at the set of handheld security devices;  
a location stack located on the set of handheld security devices; a first identifier pushed onto the location stack;  

 a second identifier popped from the location stack;
 comparing the first identifier and the second identifier, at the set of handheld security devices, to derive a result; and,
wherein the set of handheld security devices is programmed to: compare the first identifier and the second identifier to derive a result; and,
setting an error condition, at the set of handheld security devices, based on the result.
derive an error condition based on the result.

 
Regarding claim 15, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the instant application is similar to the claim 16 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 16 of U.S. Patent No. 10,810,815 except that the instant application the claim 15 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 16
Instant Application Claim 15
A computer implemented method of claim 15 further comprising:
The system of claim 14 further comprising:
 wherein the result comprises violation of a set of anti-passback rules.


 a set of anti-passback rules located on the set of handheld security devices; and, wherein the set of handheld security devices is programmed to: compare the result to the set 


Regarding claim 16, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the instant application is similar to the claim 17 of U.S. Patent No. 10,810,815. In this case, it is noted that the instant claim is identical to the claim 17 of U.S. Patent No. 10,810,815 except that the instant application the claim 16 is a system for controlling security access to an area having a perimeter and a set of access points in the perimeter.
U.S. Patent No. 10,810,815- Claim 17
Instant Application Claim 16
A computer implemented method for controlling security access to an area having a perimeter and a set of access points in the perimeter, the method comprising:
A system for controlling security access to an area having a perimeter and a set of access points in the perimeter, the system comprising:
 providing a set of handheld security devices;


 a security server;
a set of handheld security devices connected to the security server;
providing a set of local controllers physically installed at the area and communicatively coupled to the set of handheld security devices;
a set of local controllers physically installed at the area and connected to the set of handheld security devices;

providing a set of local physical hardware communicatively coupled to the set of local 





deploying the set of handheld security devices at the set of access points to control the set of local physical hardware using the set of local controllers; 
 the set of handheld devices assigned to the set of access points to control the set of local physical hardware using the set of local controllers;

 providing a set of replacement hardware; replacing a set of inoperable local physical hardware using the set of replacement hardware; establishing communications between the set of handheld security devices and the set of replacement hardware; and
 a set of replacement hardware associated with a set of inoperable local physical hardware; wherein the set of handheld security devices establishes communication with the set of replacement hardware; and,
controlling the set of replacement hardware using the set of local controllers and the set of handheld security devices.
 wherein the set of replacement hardware is controlled by the set of local controllers and the set of handheld security devices.

 


U.S. Patent No. 10,810,815- Claim 18
Instant Application Claim 17
A computer implemented method of claim 17 further comprising:
The system of claim 16 further comprising:
 providing a set of replacement local controllers; replacing a set of inoperable local controllers using the set of replacement local controllers;
a set of replacement local controllers associated with a set of inoperable local controllers;

establishing communications between the set of handheld security devices and the set of replacement local controllers; and
 wherein the handheld security devices establishes communication with the set of replacement local controllers; and,
controlling the set of local physical hardware using the set of replacement local controllers and the set of handheld security devices
 wherein the set of local physical hardware is controlled by the set of replacement local controllers and the set of handheld security devices.

 
Regarding claim 19, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is broader 
U.S. Patent No. 10,810,815- Claim 20
Instant Application Claim 19
A computer implemented method of claim 17 further comprising:
The system of claim 16 further comprising:
providing a display on the set of handheld security devices; 
 a display on each handheld security device of the set of handheld security devices;
 providing a keypad on the set of handheld security devices; 
 a keypad on each handheld security device of the set of handheld security devices;
displaying a set of picture data on the display; 
a set of pictures data displayed on the display;

comparing the set of picture data to a visual image; 
wherein the set of picture data is compared, by the set of handheld security devices, to a visual image; and,
receiving a clearance response from the keypad based on the comparison;
a clearance response received, by the set of handheld security devices, from the keypad based on the comparison.
displaying a security question on the display; and, receiving a security answer from the keypad.
 



The following claims are patentably similar from each other:
Instant Application         Patent No. 10,810,815
1				1
2				2
3				3
4				4
5				6
6				7
7				8
8				9
10				11
11				12
12				13
13				14
14				15
15				16
16				17
	17				18
	19				20

Conclusion

Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684